Title: To Thomas Jefferson from Levi Hunt, Jr., 18 May 1801
From: Hunt, Levi, Jr.
To: Jefferson, Thomas


               
                  Dear Sir—
                  Preston (Con) 18th May—1801—
               
               Permit me for a moment to solicit your attention from the affairs of a great nation to the situation of an unfortunate young man—nothing but a profound sense of the generosity of your character, and a conviction of the absolute necessity of the measure, could persuade me to make this almost desperate attempt to recover from the embarrassed state of my affairs—
               My Father the Revd Levi Hunt, of Preston (Con) gave me early a domestic education—and at the age of 15 (in the year 98) I was entered freshman into Rhode Island College—his kind solicitude for my welfare assisted me through my first year; at the commencement of my second he informed me he could help me no longer, but if by my own exertions—I could continue in College it was his desire that I should—An anxious desire of improvement in science and relying on my youth determened me to pursue my studies—I am now entering on the last term of my junior year & find myself in debt to the amount of One hundred and fifty Dollars to borrow which sum is the object of my present address to you—If you should be pleased to answer my wishes I bind myself by every tie of Gratitude & honour to repay the sum in the following manner Viz—fifty Dollars—1st of April 1803—fifty Dolls—1st October 1803 and the remaining fifty the 1st of April 1804—I name these periods knowing it will be in my power to fulfill my engagement—If you should see fit to assist me please to [direct] to Providence (R.I.) where I shall await y[our] answer—Permit me Sir to mingle my prayer with those of a great people, that your life may be long, usefull, & happy—
               I am Sir your Obedient humble Servant—
               
                  
                     Levi Hunt Jun—
                  
               
               
                  P.S. As my receiving a Letter from you Sir would be a matter of wonder will you be so good as not to frank your answer if you should see fit to comply with my request—
               
               
                  
                     Levi Hunt Jun—
                  
               
            